Exhibit AMENDED AND RESTATED BYLAWS OF CHESAPEAKE CORPORATION (as adopted 2/13/90, with amendments through 2/27/08) ARTICLE I Offices Section 1. Principal Office. The principal office of the Corporation in the Commonwealth of Virginia shall be in the City of Richmond or such other location as may be designated by the Board of Directors from time to time. Section 2. Other Offices. The Corporation may have offices at such other place or places as the Board of Directors may from time to time designate or appoint. ARTICLE II Capital Shares Section 1. Certificates. Shares of the Corporation shall be evidenced by certificates in forms prescribed by the Board of Directors and executed in any manner permitted by law and stating thereon the information required by law. Transfer books in which shares shall be transferred shall be kept by the Corporation or by one or more transfer agents appointed by it. A record shall be kept of each share certificate that is issued. The Corporation shall have the right to appoint at any time or from time to time one or more registrars of its capital shares. Section 2. Transfer of Shares.
